Court of Appeals
of the State of Georgia

                                                                ATLANTA, January 11, 2021

The Court of Appeals hereby passes the following order

A21I0065. DARRYL EDWARD FOWLER v. THE STATE.


       Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

none




                                        Court of Appeals of the State of Georgia
                                             Clerk's Office, Atlanta, January 11, 2021.

                                             I certify that the above is a true extract from the minutes
                                        of the Court of Appeals of Georgia.

                                             Witness my signature and the seal of said court hereto
                                        affixed the day and year last above written.

                                                                           , Clerk.